
	
		II
		110th CONGRESS
		1st Session
		S. 2397
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Financial Institutions Reform, Recovery, and
		  Enforcement Act of 1989 to preserve and expand minority depository
		  institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving and Expanding Minority
			 Depository Institutions Act.
		2.Preserving and
			 expanding minority depository institutions
			(a)In
			 generalSection 308(a) of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 1463 note) is amended by inserting , the Chairman of the Board of
			 Governors of the Federal Reserve System, the Comptroller of the
			 Currency, after Supervision.
			(b)ReportSection
			 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989
			 (12 U.S.C. 1463 note) is amended by adding at the end the following new
			 subsection:
				
					(c)ReportsThe Secretary of the Treasury, the Chairman
				of the Board of Governors of the Federal Reserve System, the Comptroller of the
				Currency, the Director of the Office of Thrift Supervision, and the Chairperson
				of the Federal Deposit Insurance Corporation shall each submit an annual report
				to Congress containing a description of actions taken to carry out this
				section.
					.
			(c)Technical and
			 conforming amendmentsEffective upon the date of enactment of
			 this Act, section 3(g) of the Home Owners' Loan Act (12 U.S.C.
			 1462a(g)) is amended—
				(1)by striking
			 include and all that follows through any changes
			 and inserting include a description of any changes;
				(2)in paragraph (1),
			 by striking ; and and inserting a period; and
				(3)by striking
			 paragraph (2).
				
